           Case:
        Case     19-10097, 05/26/2020,Document
             2:16-cr-00100-GMN-DJA    ID: 11700643,
                                               414 DktEntry: 24, Page
                                                    Filed 05/26/20    1 of11of 1
                                                                    Page

                     UNITED STATES COURT OF APPEALS
                                                                     FILED
                             FOR THE NINTH CIRCUIT
                                                                     MAY 26 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                  No. 19-10097

                 Plaintiff - Appellee,
                                            D.C. No. 2:16-cr-00100-GMN-CWH-1
   v.                                       U.S. District Court for Nevada, Las
                                            Vegas
 JAN ROUVEN FUECHTENER,
 AKA Lars Schmidt,                          MANDATE

                 Defendant - Appellant.


         The judgment of this Court, entered March 09, 2020, takes effect this date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Quy Le
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
